UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-33231 COROWARE, INC. (EXACT NAME OF THE COMPANY AS SPECIFIED IN ITS CHARTER) Delaware 95-4868120 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 1410 Market Street, Suite 200 Kirkland, WA 98033 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (800) 641-2676 (ISSUER REGISTRANT TELEPHONE NUMBER) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x As of June 3, 2012 there were3,664,665,076 shares of the issuer's $.0001 par value common stock outstanding. This amendment is to correct minor typographical errors in the original filing. -1- COROWARE, INC. March 31, 2-Q TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets at March 31, 2013 (Unaudited) and December 31, 2012 3 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 4 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Funds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Removed and Reserved 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 -2- COROWARE, INC. Consolidated Balance Sheets ASSETS March 31, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Costs and revenues in excess of billings - - Inventory, net Construction inprogress - - Other current assets Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Deposits - - Other assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Lines of credit Obligations collateralized by receivables Current portion of notes payable Accrued expenses- related parties Notes payable-related parties Derivative liability Current maturities of convertible debt, net of discount Redeemable preferred stock, Series B, $.001 par value, 525,000 shares authorized, 159,666 shares issued and outstanding Redeemable preferred stock, Series D, $.001 par value, 500,000 shares authorized, 100,000 shares issued and outstanding Redeemable preferred stock, Series E, $.001 par value, 500,000 shares authorized, 100,000 shares issued and outstanding 34 50 Small business administration loan Total Current Liabilities LONG TERM LIABILITIES Convertible debentures, net of current maturities Total Liabilities Commitments and contingencies STOCKHOLDERS' DEFICIT Common stock; 100,000,000 shares authorized at $0.0001 par value, 2,202,838,008 and 306,542,857 shares issued and outstanding, respectively Additional paid-in capital Non controlling interest Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- COROWARE, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, REVENUES $ $ COST OF SALES GROSS PROFIT OPERATNG EXPENSES Depreciation and amortization General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain (loss) on derivative valuation ) Interest expense ) ) Loss on settlement of debt - ) TOTAL OTHER INCOME (EXPENSE) ) LOSS BEFORE NON CONTROLLING INTEREST ) Net loss attributable to non controlling interest - LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - NET LOSS $ $ ) BASIC AND DILUTED LOSS PER SHARE $ $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements -4- COROWARE, INC. Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, OPERATING ACTIVITIES Net loss $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Gain) loss on derivative valuation ) Loss on settlement of debt - Amortization of deferred financing costs - Stock issued for services - Depreciation and amortization Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) Inventory ) - Prepaid expenses and deposits - - Accrued expenses-related parties - Accounts payable and accrued expenses ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment - ) Net Cash Used in Investing Activities - ) FINANCING ACTIVITIES Obligations collateralized by receivables Proceeds from related party loans - Proceeds from convertible debentures Proceeds from line of credit Proceeds from non controlling interest - Repayment of notes payable ) - Repayment of related party loans - ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $
